Mr. Justice Cooice delivered the opinion of the court: The county collector of Livingston county made application to the county court for judgment and order of sale against the property of .the Wabash Railway Company for delinquent taxes levied for High School District No. 190, in Livingston county. This high school district was organr ized under the act of June 5, 1911, and objection was made to the taxes on the ground that that act was unconstitutional and void. During the pendency of the application, and before the entry of judgment, the curative act of June 14, 1917, was passed and became effective. Regarding that act as decisive and as having legalized the organization of the district, the county court overruled the objection and entered judgment and order of sale against the property of the Wabash Railway Company. This appeal is from that judgment. The questions presented here are the same as those presented in People v. Mathews, (post, p. 85,) and for the reasons there given the judgment of the county court is affirmed. Judgment affirmed. Cartwright, Dunn and Duncan, JJ., dissenting.